         Case 1:17-cv-02559-KBJ Document 26 Filed 05/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 KOCH MINERALS SÀRL
 Chemin Des Primeveres 45
 Fribourg, 1700
 Switzerland

 KOCH NITROGEN INTERNATIONAL SÀRL                        Civil Action No: 17-cv-02559-KBJ
 Chemin de Primeveres 45
 Case Postale 592
 Fribourg, 1701
 Switzerland,

                Plaintiffs,

                   v.

 BOLIVARIAN REPUBLIC OF VENEZUELA;
 Ministerio del Poder Popular para Relaciones
 Exteriores
 Oficina de Relaciones Consulares
 Avenida Urdaneta
 Esquina Carmelitas a Puente Llaguno
 Piso 1 del Edificio Anexo a la Torre MRE
 Caracas, 1010
 República Bolivariana de Venezuela,

                Defendant.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to LCvR 83.6, Rajat Rana of Alston & Bird

LLP, hereby enters his appearance as an attorney of record on behalf of the Plaintiffs, Koch

Minerals Sàrl and Koch Nitrogen International Sàrl, in the above-captioned action.

       Submitted this 16th day of May, 2019.

                                                                   /s/ Rajat Rana
                                                                   Rajat Rana
                                                                   DC Bar No. 1032596
                                                                   Rajat.rana@alston.com
Case 1:17-cv-02559-KBJ Document 26 Filed 05/16/19 Page 2 of 2



                                             Alston & Bird LLP
                                             90 Park Avenue
                                             New York, NY 10016
                                             Phone: 212-210-9463
                                             Fax: 212-210-9444

                                             Attorney for Plaintiffs




                              2
